department of the treasury internal_revenue_service washington d c qo tax_exempt_and_government_entities_division mar uniform issue list ti ep rayt2 - kk k kex legend taxpayer a financial_institution ira x account y amount a dear this is in response to your request dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penaity of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira x totaling amount a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his medical_condition because of which he did not realize until after the 60-day period that a distribution had been made from ira x taxpayer a further represents that amount a has not been used for any other purpose deposit he also maintained account y a regular non-ira certificate of deposit account taxpayer a maintained ira x with financial_institution as an ira certificate of page _ in date taxpayer a received nearly identical notices with financial_institution from financial_institution that certificates of deposit for ira x and account y would mature shortly with no language specifically identifying ira x as an ira taxpayer a has presented medical evidence of his medical_condition which impaired his ability to read and hear onoctober notices because of his medical_condition taxpayer a did not realize that one of the certificates of deposit was being held in ira x and financial_institution did not inform him of this taxpayer a elected not to renew the certificate of deposit in ira x and instead have the amount deposited into a regular non-ira checking account taxpayer a did not intend to distribute any amount from ira x and believed he was dealing with only non-ira certificates of deposit in account y taxpayer a did not realize the error until consulting with his tax prepareron march taxpayer a has not used the funds in any way and they remain deposited in the checking account taxpayer a visited financial_institution about both based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers page sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 related to required minimum distributions under sec_401 and incidental death_benefit requirements of sec_401 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by his medical_condition impairing his ability to realize that he was making a distribution from an ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 this ruling does not authorize the rollover of amounts that are required to be no opinion is expressed as to the tax treatment of the transaction described of the code provides that it may not be used or cited as precedent distributed by sec_401 of the code page pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t2 sincerely yours den zebh aatttershn donzell h litt john marldger employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc kk
